Citation Nr: 0530193	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for    service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Council


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim for service 
connection for low back disability, the Board must determine 
on its own whether new and material evidence has been 
submitted to reopen this claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A claim to reopen the veteran's claim for entitlement to 
service connection for a low back disability was denied in an 
unappealed January 1994 rating decision.

2.  The evidence received since the January 1994 rating 
decision is cumulative and redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for low back disability has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

In addition, VA is not required to obtain a medical opinion 
or provide a VA examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).

Through the statement of the case, and a letter from the RO 
to the veteran dated in November 2002, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required from him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide the RO with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records including records from the VA Medical 
Center in Buffalo, New York.  The veteran has not referenced 
the existence of any additional evidence pertinent to his 
claim that has not been associated with the claims folder.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

Although complete VCAA notice was not provided before the 
initial adjudication of the claim to reopen, no additional 
evidence was received following the issuance of the statement 
of the case.  Therefore, there is no indication in the record 
or reason to believe that the ultimate decision of the RO 
would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim 
to reopen.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  


Analysis

In the present case, service connection for a low back 
disability was denied in an unappealed Board decision of 
November 1991 based on its determination that a chronic back 
disability was not present in service or shown until many 
years after service.  In an unappealed rating decision of 
January 1994, the RO denied reopening of the claim because 
new and material evidence had not been presented.  

The evidence of record at the time of the January 1994 
decision included service medical records, which show that at 
the time of the veteran's service separation examination in 
February 1974, he reported a history of recurrent back pain.  
The service medical records do not show that the veteran was 
ever found to have a low back disorder, and the report of the 
examination for separation shows that his low back was found 
to be normal on clinical evaluation.  Later service medical 
records show that he was treated in March 1974 for a muscle 
strain in the scapula area of his back, but no complaint or 
abnormality pertaining to his spine or low back was noted at 
that time.  

The evidence previously of record also included post-service 
medical records documenting treatment and evaluation of the 
veteran in June 1998 and subsequently for low back problems.  
They show that when he initially sought treatment for low 
back pain in June 1998, it was because of low back pain which 
developed the day before coincident to a work-related injury.  
Although the post-service medical evidence previously of 
record demonstrated the presence of chronic low back 
disability, none of the post-service medical evidence 
previously of record suggested that the veteran's low back 
disability was etiologically related to service.  

The evidence previously of record also included the veteran's 
statements to the effect that he had residuals of a low back 
injury sustained in service.

The evidence added to the record since the January 1994 
rating decision consists of the veteran's statements and 
medical records documenting treatment and evaluation of the 
veteran subsequent to June 1988 for low back problems.  The 
veteran's statements are similar to statements previously of 
record.  They are essentially cumulative or redundant of the 
evidence previously of record.  Moreover, even if the 
veteran's statements were considered new evidence, they are 
insufficient to establish a reasonable possibility of 
substantiating the claim because lay persons are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

The medical evidence added to the record is essentially 
cumulative in nature since it continues to document the 
presence of chronic low back disability many years after 
service and includes no medical evidence of a nexus between 
the veteran's chronic low back disability and his military 
service.  

Accordingly, the Board must conclude that none of the 
evidence added to the record since the January 1994 rating 
decision is new and material.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a low back disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


